                      3:18-cv-03205-SLD-JEH  # 34-1   Page 1 of 15
          3:19-cr-30067-RM-TSH    # 1 Page 1 of 15                                        E-FILED
                                                          Thursday,
                                                        Thursday, 0508 October, 2019
                                                                    December,     2020 09:39:32
                                                                                         05:47:31 AM
                                                                                                   PM
                                                                     Clerk, U.S. District Court, ILCD

               IN THE UNITED STATES DISTRICT COURT                       F gLE D
                   CENTRAL DISTRICT OF ILLINOIS                               DEC O4 2019
                       SPRING FIELi.-,.....,,._-_,,_:a.

UNITED STATES OF AMERICA, )
                                                               D        CLERK OF THE COURT
                                                                         U.S. DiSTRICT COURT
                                                                     CENTRAL DISTRICT OF ILUNOIS

                          )
         Plaintiff,       ) Criminal No. 19-CR-300 lotJ
                          )
    V.                    ) VIO: Title 18, United States Code,
                          )      Sections 241 , 242, 1519,
TODD SHEFFLER,            )      1512(b), 1512(b)(3), 1512(k),
WILLIE HEDDEN, and        )       and 2.
ALEX BANTA.               )
                          )
        Defendants.       )

                              INDICTMENT

                                  COUNT 1
                     (Conspiracy to Deprive Civil Rights)

THE GRAND JURY CHARGES:

     At all times material to this indictment:

     1.      The Western Illinois Correctional Center (WICC) was a state

prison facility located in Brown County, Illinois and was part of the

Illinois Department of Corrections. WICC consisted of four separate

residential housing units for inmates (Rl - R4) and a separate

segregated housing unit for inmates transferred there for disciplinary

or other administrative reasons.
                       3:18-cv-03205-SLD-JEH
           3:19-cr-30067-RM-TSH               # 34-1
                                   # 1 Page 2 of 15    Page 2 of 15




      2.       Defendant TODD SHEFFLER was a lieutenant at WICC

and had supervisory authority over Defendants WILLIE HEDDEN and

ALEX BANTA and other correctional officers at WICC.

      3.       Defendant WILLIE HEDDEN was a sergeant at WICC and

had supervisory authority over Defendant BANTA and other

correctional officers at WICC.

      4.       Defendant ALEX BANTA was a correctional officer at WICC

and was a subordinate officer to Defendants SHEFFLER and

HEDDEN.

      5.       Larry Earvin, age 65, was an inmate at WICC and was

eligible for parole in September 2018. Mr. Earvin was assigned to the

Rl (D Wing) residential housing unit at WICC.

                                 The Conspiracy

      6.       On or about May 17, 2018, in Brown County and in the

Central District of Illinois, the defendants,

      TODD SHEFFLER, WILLIE HEDDEN, and ALEX BANTA,

while acting under color of law of the State of Illinois, did willfully

combine, conspire, confederate and agree to injure, oppress, threaten

and intimidate Larry Earvin, an inmate at WICC, in the free exercise

and enjoyment of the rights and privileges secured to him by the
                                         2
                     3:18-cv-03205-SLD-JEH
         3:19-cr-30067-RM-TSH               # 34-1
                                 # 1 Page 3 of 15    Page 3 of 15




Constitution and laws of the United States, namely, the right to be free

from cruel and unusual punishment. Bodily injury and death to Mr.

Earvin resulted from the acts committed in this violation.

         Manner and Means (including Overt Acts) of the Conspiracy

     7.       As part of the conspiracy, on or about May 17, 2018,

Defendants SHEFFLER, HEDDEN, and BANTA participated in the

forcible escort of Mr. Earvin from his RI (D Wing) residential housing

unit at WICC to the segregation housing unit.

     8.       As part of the conspiracy, and during the forcible escort of

Mr. Earvin from the residential housing unit to the segregation housing

unit, Defendants SHEFFLER, HEDDEN, and BANTA assaulted Mr.

Earvin without legal justification while he was restrained and

handcuffed behind his back and while he posed no physical threat to the

defendants or other correctional officers. The assault resulted in bodily

injury to Mr. Earvin, including multiple broken ribs, a punctured colon,

and other serious internal injuries, and further resulted in Mr. Earvin's

death.

     All in violation of Title 18, United States Code, Sections 241 and

2.


                                        3
                  3:18-cv-03205-SLD-JEH
      3:19-cr-30067-RM-TSH               # 34-1
                              # 1 Page 4 of 15    Page 4 of 15




                                COUNT2
                       (Deprivation of Civil Rights)

THE GRAND JURY CHARGES:

      1.    The allegations in paragraphs 1 through of 5 of Count 1 are

incorporated by reference.

      2.    On or about May 17, 2018, in Brown County, in the Central

District of Illinois, the defendants,

      TODD SHEFFLER, WILLIE HEDDEN, and ALEX BANTA,

while acting under color of law of the State of Illinois and while aided

and abetted by each other, did willfully injure, oppress, threaten and

intimidate Larry Earvin, an inmate at WICC, in the free exercise and

enjoyment of the rights and privileges secured to him by the

Constitution and laws of the United States, namely, the right to be free

from cruel and unusual punishment. Specifically, Defendants

SHEFFLER, HEDDEN, and BANTA assaulted Mr. Earvin without

legal justification while he was restrained and handcuffed behind his

back and while he posed no physical threat to the defendants or other

correctional officers. Defendant SHEFFLER, the lieutenant and most

senior officer, also willfully failed to intervene to protect Mr. Earvin

from being assaulted by subordinate officers, namely, Defendants

                                        4
                     3:18-cv-03205-SLD-JEH
         3:19-cr-30067-RM-TSH               # 34-1
                                 # 1 Page 5 of 15    Page 5 of 15




HEDDEN and BANTA, despite having the opportunity to do so, and

Defendant HEDDEN, the sergeant and senior officer to Defendant

BANTA, willfully failed to intervene to protect Mr. Earvin from being

assaulted by a subordinate officer, namely, Defendant BANTA despite

having the opportunity to do so. The assault resulted in bodily injury to

Mr. Earvin, including multiple broken ribs, a punctured colon, and

other serious internal injuries, and further resulted in Mr. Earvin's

death.

     All in violation of Title 18, United States Code, Sections 242 and

2.




                                        5
                  3:18-cv-03205-SLD-JEH
      3:19-cr-30067-RM-TSH               # 34-1
                              # 1 Page 6 of 15    Page 6 of 15




                              COUNT3
             (Conspiracy to Engage in Misleading Conduct)

      1.    The allegations in paragraphs 1 through of 5 of Count 1 are

incorporated by reference.

                             The Conspiracy

      2.    From on or about May 17, 2018, and continuing until on or

about May 22, 2018, in the Central District of Illinois and elsewhere,

the defendants,

      TODD SHEFFLER, WILLIE HEDDEN, and ALEX BANTA,

did knowingly combine, conspire, confederate and agree to engage in

misleading conduct toward another person with the intent to hinder

and prevent the communication to a federal law enforcement officer or

judge of the United States of information relating to the commission or

possible commission of a federal offense, namely, the offenses charged

in Counts 1 and 2 of this indictment.

      Manner and Means (including Overt Acts) of the Conspiracy

     3.    As part of the conspiracy, on or about May 17, 2018, and

following the assault of Mr. Earvin, Defendants SHEFFLER, HEDDEN,

and BANTA each filed knowingly false incident reports with WICC,

falsely describing the escort of Mr. Earvin to the segregation housing

                                     6
                  3:18-cv-03205-SLD-JEH
      3:19-cr-30067-RM-TSH               # 34-1
                              # 1 Page 7 of 15    Page 7 of 15




unit and failing to disclose any assault of Mr. Earvin. These false

reports included Defendants HEDDEN and BANTA using identical

false language, falsely stating that Mr. Earvin was delivered to staff in

the segregation housing unit "without further incident" other than Mr.

Earvin resisting the escort and refusing to walk.

     4.      It was part of the conspiracy that following the assault of

Mr. Earvin, Defendants SHEFFLER, HEDDEN, and BANTA knowingly

misled agents of the Illinois State Police during individual interviews

about the escort of Mr. Earvin by falsely denying any knowledge of any

assault of Mr. Earvin that the defendants participated in and

witnessed.

     All in violation of Title 18, United States Code, Sections 1512(k)

and 1512(b)(3).




                                      7
                  3:18-cv-03205-SLD-JEH
      3:19-cr-30067-RM-TSH               # 34-1
                              # 1 Page 8 of 15    Page 8 of 15




                                COUNT4
                (Obstruction - Falsification of Document)

THE GRAND JURY CHARGES:

      On or about May 17, 2018, in Brown County, in the Central

District of Illinois, the defendant,

                            TODD SHEFFLER,

during and in relation to and in contemplation of a matter within the

jurisdiction of the Federal Bureau of Investigation, an agency of the

United States, knowingly falsified a document with the intent to

impede, obstruct, and influence the investigation and proper

administration of the matter within federal jurisdiction. Specifically,

Defendant SHEFFLER falsified an incident report concerning the

escort of Mr. Earvin and omitted any reference to the assault of Mr.

Earvin that Defendant SHEFFLER participated in and witnessed.

     All in violation of Title 18, United States Code, Section 1519.




                                       8



                                                                          19
                  3:18-cv-03205-SLD-JEH
      3:19-cr-30067-RM-TSH               # 34-1
                              # 1 Page 9 of 15    Page 9 of 15




                                COUNT5
                   (Obstruction - Misleading Conduct)

THE GRAND JURY CHARGES:

      On or about May 18, 2018, in Brown County, in the Central

District of Illinois, the defendant,

                            TODD SHEFFLER,

knowingly engaged in misleading conduct toward another person with

the intent to hinder, delay, and prevent the communication to a federal

law enforcement officer and judge of the United States of information

relating to the commission and possible commission of the federal

offenses charged in Counts 1 and 2 of this indictment. Specifically,

Defendant SHEFFLER knowingly and intentionally misled agents of

the Illinois State Police during an interview about the escort of Mr.

Earvin by falsely denying any knowledge of any assault of Mr. Earvin

that Defendant SHEFFLER participated in and witnessed.

     All in violation of Title 18, United States Code, Section 1512(b)(3).




                                       9
                  3:18-cv-03205-SLD-JEH
      3:19-cr-30067-RM-TSH    # 1 Page 10# of
                                           34-1
                                              15   Page 10 of 15




                                COUNT6
                (Obstruction - Falsification of Document)

      On or about May 17, 2018, in Brown County, in the Central

District of Illinois, the defendant,

                            WILLIE HEDDEN,

during and in relation to and in contemplation of a matter within the

jurisdiction of the Federal Bureau of Investigation, an agency of the

United States, knowingly falsified a document with the intent to

impede, obstruct, and influence the investigation and proper

administration of the matter within federal jurisdiction. Specifically,

Defendant HEDDEN falsified an incident report concerning the escort

of Mr. Earvin and omitted any reference to the assault of Mr. Earvin

that Defendant HEDDEN participated in and witnessed.

     All in violation of Title 18, United States Code, Section 1519.




                                       10
                  3:18-cv-03205-SLD-JEH
      3:19-cr-30067-RM-TSH    # 1 Page 11# of
                                           34-1
                                              15   Page 11 of 15




                                COUNT7
                   (Obstruction - Misleading Conduct)

THE GRAND JURY CHARGES:

      On or about May 18, 2018, in Brown County, in the Central

District of Illinois, the defendant,

                            WILLIE HEDDEN,

knowingly engaged in misleading conduct toward another person with

the intent to hinder, delay, and prevent the communication to a federal

law enforcement officer and judge of the United States of information

relating to the commission and possible commission of the federal

offenses charged in Counts 1 and 2 of this indictment. Specifically,

Defendant HEDDEN knowingly and intentionally misled agents of the

Illinois State Police during an interview about the escort of Mr. Earvin

by falsely denying any knowledge of any assault of Mr. Earvin that

Defendant HEDDEN participated in and witnessed.

     All in violation of Title 18, United States Code, Section 1512(b)(3).




                                       11
                  3:18-cv-03205-SLD-JEH
      3:19-cr-30067-RM-TSH    # 1 Page 12# of
                                           34-1
                                              15   Page 12 of 15




                               COUNTS
          (Obstruction - Destruction of Record or Other Object
                        and Misleading Conduct)

THE GRAND JURY CHARGES:

      On or about May 18, 2018, in Brown County, in the Central

District of Illinois, the defendant,

                            WILLIE HEDDEN,

knowingly and corruptly persuaded another person with the intent to

cause and induce such person to withhold a record or other object and to

destroy and conceal such object from an official proceeding and

knowingly engaged in misleading conduct toward another person with

the intent to hinder, delay, and prevent the communication to a law

enforcement officer or judge of the United States of information relating

to the commission or possible commission of the federal offenses

charged in Counts 1 and 2 of this indictment. Specifically, Defendant

HEDDEN corruptly persuaded his friend, a fellow employee at WICC,

to delete a text message Defendant HEDDEN sent to the friend

following the incident on May 17, 2018, in which text message

Defendant HEDDEN admitted to involvement in the assault of Mr.

Earvin.

     All in violation of Title 18, United States Code, Section 1512(b).
                                       12
                  3:18-cv-03205-SLD-JEH
      3:19-cr-30067-RM-TSH    # 1 Page 13# of
                                           34-1
                                              15   Page 13 of 15




                                COUNT9
                (Obstruction - Falsification of Document)

      On or about May 17, 2018, in Brown County, in the Central

District of Illinois, the defendant,

                              ALEX BANTA,

during and in relation to and in contemplation of a matter within the

jurisdiction of the Federal Bureau of Investigation, an agency of the

United States, knowingly falsified a document with the intent to

impede, obstruct, and influence the investigation and proper

administration of the matter within federal jurisdiction. Specifically,

Defendant BANTA falsified an incident report concerning the escort of

Mr. Earvin and omitted any reference to the assault of Mr. Earvin that

Defendant BANTA participated in and witnessed.

     All in violation of Title 18, United States Code, Section 1519.




                                       13
                  3:18-cv-03205-SLD-JEH
      3:19-cr-30067-RM-TSH    # 1 Page 14# of
                                           34-1
                                              15   Page 14 of 15




                               COUNT 10
                   (Obstruction - Misleading Conduct)

THE GRAND JURY CHARGES:

      On or about May 18, 2018, in Brown County, in the Central

District of Illinois, the defendant,

                              ALEX BANTA,

knowingly engaged in misleading conduct toward another person with

the intent to hinder, delay, and prevent the communication to a federal

law enforcement officer and judge of the United States relating to the

commission and possible commission of the federal offenses charged in

Counts 1 and 2 of this indictment. Specifically, Defendant BANTA

knowingly and intentionally misled agents of the Illinois State Police

during an interview about the escort of Mr. Earvin by falsely denying

any knowledge of any assault of Mr. Earvin that Defendant BANTA

participated in and witnessed.




                                       14
                   3:18-cv-03205-SLD-JEH
       3:19-cr-30067-RM-TSH    # 1 Page 15# of
                                            34-1
                                               15       Page 15 of 15




       All in violation of Title 18, United States Code, Section 1512(b)(3).



                                     A TRUE BILL.


                                        s/ Foreperson

  J                I
s/ Gregory M. Gilmore
                                     FOREPERSON
-JO-~-Qj-_-M-
            -I~LH_I_S-ER--~
United States Attorney
TAB




                                       15
